Title: From George Washington to John Robinson, 11 September 1755
From: Washington, George
To: Robinson, John



[Alexandria, 11 September 1755]
To John Robinson Esquire.

After a small Halt at Fredericksburgh, to issue out Orders to the Recruiting Officers appointed to that Rendezvous, I proceeded to this place, in order to collect a Return of the Provisions, Clothing, &c. that were lodged here; an exact Copy of which I herewith send you. I find after the Soldiers have their short allowances, there will arise great inconveniences, if Stores of Clothing are not laid in to Supply their wants; particularly, Shoes, Stockings and Shirts; for these are the least durable, and mostly needed.
The method I would Recommend is, for the Country to provide these Things, and Lodge them, or a convenient part thereof, in the hands of the Quarter-Master, who may be appointed

to Receive and Deliver them to the Soldiers, by particular Orders from their Captains, taking care to produce these Orders and proper Vouchers, for the delivery, each pay Day, when it must be deducted out of that Soldier’s pay, who receives it; and then this, I think, will be a means of keeping them always provided and fit for Duty, preventing the Officers from supplying the men, which is generally attended with misunderstandings; and will also be a means of discouraging Followers of the Army from Demanding such exorbitant prices as is usually practised on these Occasions. However, I only offer this as the most efficacious method I can at present think of; If any other more elligible can be found, I should be glad to see it executed; as something of the kind must be done, otherwise the Soldiers will be Barefoot &c. which always pleads exemption from Duty; and indeed, in the approaching Season, will be a very just one. You will be a Judge when you see the Returns, what had best be done with the Provisions; the Quantity is too great for the present Consumption, and to Waggon it up, can never answer the expence.
Major Carlyle thinks the West India Market best, as the Returns will be in Rum; which he can soon turn into Flour at the Camp.
I am afraid, I shall not be able to push Things with vigour this Fall, for want of a Commissary who will act with Spirit; Mr Dick seeming determined not to enter into any further Contracts, unless he is better supported, or ’till he meets the Committe in October; by which time the best Season for engaging Beef, will be almost over—and the Governour, by the advice of Sir John St Clair, expressed, just as I was coming away, his desire of having him continued; so that I am entirely ignorant how to act—The making Contracts myself, is foreign to my Duty; neither have I time; and to see the Service Suffer, will give me infinite uneasiness—as I would gladly conduct every thing as far as I am capable, with Life and Spirit; which never can be done without a Fund of money is Lodged in Camp, for Defraying the contingent Charges—As I believed it difficult to get all the Clothing in any one part of the Country; I engaged it where I could, and have got Shoes, Stockings, Shirts and Hats, enough upon tolerable good Terms, as you may see by the Enclosed.

Major Carlyle is also willing to engage one hundred complete Suits, as good as those imported, for Three pounds or less; which I have acquainted the Governor of; and believe it to be as cheap as can be got below; as it is the making chiefly that occasions the difference between the Imported, and those provided here. I am Yrs

G:W.
Alexandria—September 11, 1755.    

